      Case 2:16-cv-00903-KWR-SMV Document 84 Filed 12/07/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JUAN CARLOS ALONSO,

       Plaintiff,

v.                                                       No. 2:16-cv-00903-KWR-SMV

JULIE BARHAM and
CHILDREN, YOUTH AND FAMILIES
DEPARTMENT,

       Defendants.

                                         FINAL ORDER

       In a Memorandum Opinion and Order entered concurrently herewith, the Court has adopted

the Magistrate Judge’s Proposed Findings and Recommended Disposition [Doc. 80] to dismiss

this action without prejudice for lack of prosecution.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.
